Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 07, 2015

The Court of Appeals hereby passes the following order:

A15D0353. KALEEM J. RA-HASHIM, et al. v. U.S. BANK TRUST, N.A.

      This case originated as a dispossessory action in magistrate court. After an
adverse ruling, defendants Kaleem J. Ra-Hashim and Fonda H. Ra-Hashim appealed
to the superior court, which also ruled against them. The Ra-Hashims filed a notice
of direct appeal to this Court, which we dismissed based on their failure to follow the
discretionary appeals procedure. See Case No. A15A1396 (dismissed on March 31,
2015). Then, the Ra-Hashims filed this application for discretionary appeal. We lack
jurisdiction to consider the application because it is untimely.
      Appeals from judgments in dispossessory actions must be filed within seven
days of the date the judgment was entered. See OCGA § 44-7-56; Radio Sandy
Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752)
(2011). Here, the superior court’s order was entered on January 20, 2015, and the Ra-
Hashims filed their application on April 10, which was 80 days later. Accordingly,
this application is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             05/07/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.